                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA

REGINALD BRADDY,                                                 :

                                                                 :
                              Petitioner                                    Criminal No. 03-CR-14-104
          v.                                                     :
                                                                                 (JUDGE MANNION)
UNITED STATES OF AMERICA,                                        :

                                                                 :
                              Respondent

                                                           ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.        Petitioner Braddy’s 28 U.S.C. §2255 motion to
                    vacate, set aside or correct sentence, (Doc. 632), is
                    DENIED.

          2.        The petitioner is not entitled to an evidentiary hearing.

          3.        There is no probable cause to issue a certificate of
                    appealability.




                                                                  s/ Malachy E. Mannion
                                                                  MALACHY E. MANNION
                                                                  United States District Judge



Dated: February 6, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2014 CRIMINAL MEMORANDA\14-0104-03-ORDER.wpd
